225 F.2d 680
Eugenio CUEBAS ARBONA, Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 4942.
United States Court of Appeals First Circuit.
Sept. 9, 1955.

Ramon Humberto Vargas, San Juan, Puerto Rico, Jose R. Ramos Barroso, Bayamon, Puerto Rico, and Manuel Cruz Horta, San Juan, Puerto Rico, on the brief, for appellant.
Ruben Rodriguez Antongiorgi, U.S. Atty., San Juan, Puerto Rico, and John F. Lally, Atty., Department of Justice, Washington, D.C., on the brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The narrow question presented on this appeal is essentially no different from that disposed of in Mirabal Carrion v. United States, 1 Cir., 225 F.2d 679.  The disposition must be the same.


2
The order of the District Court is affirmed.